Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Specification filed on 09/14/2020 has been approved by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US Patents 9,708,017 B1 to Regan and 8,672,391 B1 to Cobb shows a fairing attached to the rear end of the trailer but the patents does not show a fairing attached to the side or top of the trailer.
The recitations of the specific features of the fairing for a trailer in claim 1 including especially the construction of the transition zone and the main portion are located on a side or top of the trailer and both the transition zone and the main portion cover a portion of the side (as shown in FIG. 2) or top (as shown in Fig. 18) of the trailer is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of the fairing for a trailer in claim 16 including especially the construction of double side tape attached to the transition zone, wherein the double side tape is configured for attachment to the side (as shown in FIG. 2) or top (as shown in Fig. 18) of the trailer is not taught nor is fairly suggested by the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612